Exhibit 10.5

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), dated as of
December 18, 2008 between Carl A. Rosberg (the “Executive”), NTELOS Inc., a
Virginia corporation, and NTELOS Holdings Corp., a Delaware corporation
(“Holdings”) (and collectively with NTELOS, Inc., the “Company”) recites and
provides as follows:

WHEREAS, the Company considers it essential to the best interests of its
shareholders to foster the continuing employment of its key management
personnel; and

WHEREAS, the Board of Directors of the Company (the “Board”) expects that the
Executive will continue to make substantial contributions to the growth and
prospects of the Company; and

WHEREAS, the Company and the Executive previously entered into an employment
agreement dated as of May 2, 2005 and amended on February 13, 2006; and

WHEREAS, the Company and the Executive now desire to amend and restate such
prior employment agreement; and

WHEREAS, the parties intend this Agreement to supersede the prior employment
agreement and any other prior agreements or undertakings among the parties with
respect to the subject matter contained herein; and

WHEREAS, the Executive will continue to serve the Company in reliance upon the
undertakings of the Company contained herein.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein, the receipt and sufficiency of which are hereby acknowledged
by each of the parties, NTELOS Inc., Holdings and the Executive agree as
follows:

1. Employment.

(a) Position. On the terms and subject to the conditions set forth herein, the
Company agrees to employ the Executive as Executive Vice President, President –
Wireless until December 31, 2008; beginning January 1, 2009 and continuing
throughout the remainder of the Employment Term (as defined below), the Company
agrees to employ the Executive as Executive Vice President. At the request of
the Board and without additional compensation, the Executive shall also serve as
an officer and/or director of any or all of the subsidiaries of the Company.

(b) Duties and Responsibilities. The Executive shall have such duties and
responsibilities that are consistent with the Executive’s position as the Board
determines and shall perform such duties and carry out such responsibilities to
the best of the Executive’s



--------------------------------------------------------------------------------

ability for the purpose of advancing the business of the Company and its
subsidiaries. Subject to the provisions of Section 1(c) below, during the
Employment Term the Executive shall devote the Executive’s full business time,
skill and attention to the business of the Company and its subsidiaries, and,
except as specifically approved by the Board, shall not engage in any other
business activity or have any other business affiliation.

(c) Other Activities. Anything in this Agreement to the contrary
notwithstanding, as part of the Executive’s business efforts and duties on
behalf of the Company, the Executive may participate fully in social, charitable
and civic activities, and, if specifically approved by the Board, the Executive
may serve on the boards of directors of other companies, provided that such
activities do not unreasonably interfere with the performance of and do not
involve a conflict of interest with the Executive’s duties or responsibilities
hereunder.

2. Employment Term. The “Employment Term” hereunder shall continue in full force
and effect until March 31, 2009 unless terminated earlier pursuant to the terms
and conditions of this Agreement.

3. Compensation. During the Employment Term, the Company will pay and/or
otherwise provide the Executive with compensation and related benefits as
follows:

(a) Base Salary. The Company agrees to pay the Executive, for services rendered
hereunder, an initial base salary at the annual rate of $315,000 (the “Base
Salary”). Base Salary will be reviewed annually throughout the Employment Term
by the Compensation Committee of the Board. Notwithstanding anything in this
Agreement to the contrary, the Company may reduce the Executive’s Base Salary by
up to 10% during the Employment Term, but only as part of a salary reduction
program pursuant to which the Base Salaries of the Chief Executive Officer, the
President and Chief Operating Officer, all Executive Vice Presidents and all
Senior Vice Presidents are reduced by the same percentage at the same time and
for the same period of time. The Base Salary shall be payable in equal periodic
installments, not less frequently than monthly, less any sums which may be
required to be deducted or withheld under applicable provisions of law. The Base
Salary for any partial year shall be prorated based upon the number of days
elapsed in such year.

(b) Stock-Based Incentive Compensation. The Executive shall be eligible to
participate in the Company’s stock-based incentive compensation plan pursuant to
its terms (“Stock-Based Incentive Payment”).

(c) Supplemental Retirement Plan. During the Employment Term (and thereafter to
the extent expressly provided herein), the Executive shall be entitled to
participate in the NTELOS Inc. Executive Supplemental Retirement Plan according
to the terms thereof, and the Executive’s designation as a participant in such
plan shall not be revoked or rescinded prior to the termination of the
Executive’s employment with the Company.

 

2



--------------------------------------------------------------------------------

(d) Team Incentive Plan. The Executive shall be eligible to participate in the
Company’s team incentive plan with an annual incentive target of sixty percent
(60%) of Base Salary (“Incentive Payment”), subject to achievement of such
program’s objectives and final approval of the Board. Notwithstanding the
foregoing or the terms of the team incentive plan, the full Incentive Payment
the Executive is eligible to receive under the team incentive plan based on
objective performance factors must be paid and cannot be reduced or eliminated
as a result of individual performance factors other than as a result of a good
faith determination by the Board. The Incentive Payment, if any, shall be
payable on or before the March 15 immediately following the end of the year in
which the Incentive Payment vests and is no longer subject to a substantial risk
of forfeiture within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (“Code”).

(e) Benefits. During the Employment Term (and thereafter to the extent expressly
provided herein), the Executive shall be entitled to participate in all of the
Company’s employee benefit plans applicable to the Company’s comparable senior
executives according to the terms of those plans. In addition to the foregoing
compensation, the Company agrees that during the Employment Term it shall
provide to the Executive a monthly automobile allowance pursuant to Company
policy payable in equal periodic installments, not less frequently than monthly,
less any sums which may be required to be deducted or withheld under applicable
provisions of law.

(f) Vacation. The Executive shall be entitled to a minimum of four weeks of
vacation annually, during which time the Executive shall receive compensation in
accordance with the terms of this Agreement.

(g) Term Life Insurance. During the Employment Term, and in addition to any
other benefits to which Executive shall be entitled, the Company agrees to pay
the premiums on a term life insurance contract covering the Executive that pays
a death benefit of at least $ 592,000. The Company in its discretion shall
select the term life insurance contract on which it will pay the premiums; but,
the Executive shall be the owner of such contract and will be or will designate
the beneficiary of such contract. The Company (i) will include and report such
premium payments in the Executive’s taxable income to the extent required under
applicable law and (ii) also will pay to the Executive an additional payment in
an amount such that after payment by the Executive of all taxes imposed on the
additional payment, the Executive retains an amount of the additional payment
equal to the taxes imposed upon the Executive with respect to the Company’s
payment of the premiums on the term life insurance contract. The amount of the
additional payment shall be determined based on the Executive’s likely effective
rates of federal, state and local income taxation for the calendar year in which
the additional payment is to be made, net of the likely reduction in federal
income taxes that is obtained from any deduction of state and local taxes. Such
premium payments and additional payments for taxes shall be paid on or before
March 15 immediately following the year for which the term life insurance
contract was in place. Executive agrees, for purposes of calculating the amount
of the additional payment, to provide the Company such information as the
Company may reasonably request to determine the amount of the additional payment
and to cooperate with the Company in good faith in order to effectively make
such determination. The Company shall hold all such information secret and
confidential and shall not, without the prior written consent of the Executive
or as otherwise may be required by law or legal process, communicate or divulge
such information to anyone other than the Company and those in need

 

3



--------------------------------------------------------------------------------

of such information for purposes of determining the amount of the additional
payment. Notwithstanding any other provision of this Agreement, in the event the
term life insurance contract described herein extends beyond the termination of
Executive’s employment with the Company, the Executive, and not the Company,
shall be obligated to pay the premiums on such term life insurance contract
accruing after the Executive’s termination of employment with the Company.

4. Termination of Employment.

(a) By the Company For Cause. The Company may terminate the Executive’s
employment under this Agreement at any time for Cause (as defined in
Section 4(e)) and shall provide written notice of termination to the Executive
(which notice shall specify in reasonable detail the basis upon which such
termination is made). Notwithstanding the foregoing, in no event, shall any
termination of employment be deemed for Cause unless the Executive’s employment
is terminated within 180 days of when the Company learns of the act or conduct
that constitutes Cause and the Chief Executive Officer of the Company or the
Board of Directors concludes that the situation warrants a determination that
the Executive’s employment terminated for Cause. In the event the Executive’s
employment is terminated for Cause, all provisions of this Agreement (other than
Sections 5 through 15 hereof) and the Employment Term shall be terminated;
provided, however, that such termination shall not divest the Executive of any
previously vested benefit or right unless the terms of such vested benefit or
right specifically require such divestiture where the Executive’s employment is
terminated for Cause. In addition, the Executive shall be entitled to payment of
the Executive’s earned and unpaid Base Salary to the date of termination payable
as set forth above. The Executive also shall be entitled to unreimbursed
business and entertainment expenses in accordance with the Company’s policy
(payable within 30 days of the date of termination), and unreimbursed medical,
dental and other employee benefit expenses incurred in accordance with the
Company’s employee benefit plans (the payments and benefits described in this
subsection (a) herein after referred to as the “Standard Termination Payments”).

(b) Upon Death or Disability. If the Executive dies, all provisions of Section 3
of this Agreement (other than rights or benefits arising as a result of such
death) and the Employment Term shall be automatically terminated; provided,
however, that an amount equal to the earned and unpaid Incentive Payments to the
date of death and the Standard Termination Payments shall be paid to the
Executive’s surviving spouse or, if none, the Executive’s estate (as set forth
above), and the death benefits under the Company’s employee benefit plans shall
be paid to the Executive’s beneficiary or beneficiaries as properly designated
in writing by the Executive. If the Executive is unable to perform the essential
functions of the Executive’s job under this Agreement, with or without
reasonable accommodation, by reason of physical or mental disability or
incapacity (“Disability”) and such disability or incapacity shall have continued
for any period aggregating six months within any 12 consecutive months, the
Company may terminate this Agreement and the Employment Term at any time
thereafter. In such event, the Executive shall be entitled to receive the
Executive’s normal compensation hereunder during said time of disability or
incapacity, and shall thereafter be entitled to receive the “Disability
Incentive Payment” (as described in the penultimate sentence of this subsection
(b)) and the Standard Termination Payments (as set forth above). The portion of
the payment

 

4



--------------------------------------------------------------------------------

representing the Disability Incentive Payment shall be paid in a lump sum
determined on a net present value basis, using a reasonable discount rate
determined by the Board. The Disability Incentive Payment shall be equal to the
target Incentive Payment that the Executive would have been eligible to receive
for the year in which the Employment Term is terminated multiplied by a
fraction, the numerator of which is the number of days in such year before and
including the day of termination of the Employment Term and the denominator of
which is the total number of days in such year. Subject to Section 19 below, the
Disability Incentive Payment shall be payable in a lump sum on the 60th day
after termination of the Executive’s employment.

(c) By the Company Without Cause.

(i) The Company may terminate the Executive’s employment under this Agreement at
any time without Cause (for purposes of clarity, it is acknowledged that
expiration of the Employment Term shall not be considered a termination without
Cause), and other than by reason of the Executive’s death or disability. The
Company shall provide written notice of termination to the Executive, which
notice shall specify the effective date of such termination and that the
termination is without Cause (the “Termination Date”). If the Termination Date
is later than the date of the notice, then from the date of the notice through
the Termination Date, the Executive shall continue to perform the normal duties
of the Executive’s employment hereunder, and shall be entitled to receive when
due all compensation and benefits applicable to the Executive hereunder.
Thereafter, conditioned upon the Executive executing and not revoking a general
release in favor of the Company, the Board and their affiliates, in a form
mutually acceptable to both parties hereto, before the 60th day after
termination of the Executive’s employment, the Company shall pay the Executive
the amounts set forth in this subsection (c). Under such circumstances, subject
to Section 19 below, the Company shall pay the Executive an amount equal to
forty percent (40%) of the Executive’s Base Salary for a period of twenty-four
(24) months (the “Termination Period”), in such periodic installments as were
being paid immediately prior to the Termination Date, with a lump sum payment on
the 60th day after termination of the Executive’s employment equal to the
payments the Executive would have received had the payments commenced
immediately following termination of the Executive’s employment and subsequent
installments in equal periodic installments thereafter, not less frequently than
monthly, less any sums which may be required to be deducted or withheld under
applicable provisions of law.

(ii) Subject to Section 19 below, the Company shall pay the Executive a lump sum
on the 60th day after termination of the Executive’s employment, determined on a
net present value basis, using a reasonable discount rate determined by the
Board, equal to the full target Incentive Payment for the year that includes the
Termination Date multiplied by a fraction, the numerator of which is the number
of months in the Termination Period and the denominator of which is 12.

(iii) The Company shall also be obligated to pay to the Executive the Standard
Termination Payments (as set forth above).

 

5



--------------------------------------------------------------------------------

(iv) During the Termination Period, the Executive and the Executive’s dependents
will be entitled to continued participation in the “employee welfare benefit
plans” (as defined in Section 3(1) of the Employee Retirement Income Security
Act of 1974) in which the Executive and the Executive’s dependents participated
on the Executive’s Termination Date with respect to any such plans for which
such continued participation is allowed pursuant to applicable law and the terms
of the plan. In lieu of coverage for which such continued participation is not
allowed, subject to Section 19 below, the Executive will be reimbursed, on a net
after-tax basis, no less frequently than monthly, for the cost of individual
insurance coverage for the Executive and the Executive’s dependents under a
policy or policies that provide benefits (other than disability coverage) not
less favorable than the benefits (other than disability coverage) provided under
such employee welfare benefit plans. Notwithstanding the foregoing, the coverage
or reimbursements for coverage provided under this subsection (iv) shall cease
if the Executive and/or the Executive’s dependents become covered under an
employee welfare benefit plan of another employer of the Executive that provides
the same or similar type of benefits.

(v) In addition, Executive and the Executive’s dependents will be entitled to
receive from the Company, and the Company shall provide to the Executive and the
Executive’s dependents, medical benefits not less favorable than and on the same
terms and for the same periods as those provided under the Company’s
Postretirement Medical And Life Insurance Benefits Plan, as in effect on the
date hereof or the Termination Date, whichever is more favorable to the
Executive, regardless of whether the Executive or the Executive’s dependents are
otherwise eligible to participate in such plan. The Company, if it chooses, may
provide such medical coverage under such Postretirement Medical and Life
Insurance Benefits Plan, if the Executive otherwise is eligible thereunder, or
in lieu of medical coverage under such plan, subject to Section 19 below, the
Company may pay for or may procure, no less frequently than monthly, individual
insurance coverage for the Executive and the Executive’s dependents under a
policy or policies that provide medical benefits and terms not less favorable
than the medical benefits and terms provided under such Post Retirement Medical
And Life Insurance Benefits Plan, as in effect on the date hereof or the
Termination Date, whichever is more favorable to the Executive.

(d) By the Executive. The Executive may terminate the Executive’s employment,
and any further obligations which the Executive may have to perform services on
behalf of the Company hereunder at any time after the date hereof; by sending
written notice of termination to the Company not less than sixty (60) days prior
to the effective date of such termination. During such sixty (60) day period,
the Executive shall continue to perform the normal duties of the Executive’s
employment hereunder, and shall be entitled to receive when due all compensation
and benefits applicable to the Executive hereunder. Except as provided below, if
the Executive shall elect to terminate the Executive’s employment hereunder
(other than as a result of the Executive’s death or disability), then the
Executive shall remain vested in all vested benefits provided for hereunder or
under any benefit plan of the Company in which the Executive is a participant
and shall be entitled to receive the Standard Termination Payments (as set forth
above), but the Company shall have no further obligation to make payments or
provide benefits to the Executive under Section 3 hereof. Anything in this
Agreement to the contrary notwithstanding, the termination of the Executive’s
employment by the Executive for Good Reason (as defined in Section 4(e)), shall
be deemed to be a termination of the Executive’s employment without Cause by the
Company for purposes of this Agreement, and the Executive

 

6



--------------------------------------------------------------------------------

shall be entitled to the payments and benefits set forth in Section 4(c) above,
subject to the Executive executing and not revoking a general release in favor
of the Company, the Board and their affiliates, in a form mutually acceptable to
both parties hereto, before the 60th day after the termination of Executive’s
employment. Notwithstanding the foregoing, in no event shall any termination of
employment by the Executive be deemed for Good Reason unless the Executive
terminates employment within 180 days of when the Executive learns of the act or
conduct that constitutes Good Reason.

(e) Definitions. For purposes of this Agreement, the following definitions will
apply:

(i) Cause. The term “Cause” means: (i) gross or willful misconduct; (ii) willful
and repeated failure to comply with the lawful directives of the Board or any
supervisory personnel; (iii) any criminal act or act of dishonesty or willful
misconduct that has a material adverse impact on the property, operations,
business or reputation of the Company or its subsidiaries or any act of fraud,
dishonesty or misappropriation involving the Company or its subsidiaries;
(iv) any conviction or plea of guilty or nolo contendere to a felony or a crime
involving dishonesty; (v) the material breach of the terms of any
confidentiality, non-competition, non-solicitation or employment agreement the
employee has with the Company or its subsidiaries; (vi) acts of malfeasance or
negligence in a matter of material importance to the Company or its
subsidiaries; (vii) the material failure to perform the duties and
responsibilities of employee’s position after written notice and a reasonable
opportunity to cure (not to exceed 45 days); (viii) grossly negligent conduct;
or (ix) activities materially damaging to the property, operations, business or
reputation of the Company or its subsidiaries (it being understood that conduct
or activities pursuant to employee’s exercise of good faith business judgment
shall not be in violation of this Section 4(e)(i)).

(ii) Good Reason. “Good Reason” means, after written notice by the Executive to
the Board, and a reasonable opportunity for the Company to cure (not to exceed
45 days), that (i) the Executive’s Base Salary is not paid or is reduced by more
than 10 percent in the aggregate or other than as part of a salary reduction
program pursuant to which the Base Salaries of the Chief Executive Officer, all
Executive Vice Presidents and all Senior Vice Presidents are reduced by the same
percentage at the same time and for the same period of time, (ii) the
Executive’s target Incentive Payment is reduced, (iii) the Executive’s job
duties and responsibilities are diminished other than as provided for in
Section 1 above, (iv) the Executive is required to relocate to a facility more
than 50 miles from Waynesboro, Virginia, (v) the Executive is not provided
benefits (e.g., health insurance) that are comparable in all material respects
to those previously provided to the Executive, (vi) the Executive is directed by
the Board or an officer of the Company or an affiliate (or the Company’s
successor or an affiliate thereof) to engage in conduct that Company counsel, or
mutually agreed upon counsel if requested by the Executive, has advised is
likely to be illegal and that such counsel states with specificity why such
direction is likely to be illegal (including a proposal for modification of such
direction which in counsel’s opinion would not be likely to be illegal), or
(vii) the Executive is directed by the Board or an officer of the Company or an
affiliate (or the Company’s successor or an affiliate thereof) to refrain from
acting and Company counsel, or mutually agreed upon counsel if requested by the
Executive, has advised that such failure to act

 

7



--------------------------------------------------------------------------------

is likely to be illegal and that such counsel states with specificity why such
direction is likely to be illegal (including a proposal for modification of such
direction which in counsel’s opinion would not be likely to be illegal). If the
Executive is directed to engage in conduct that he reasonably believes is likely
to be illegal or to refrain from acting and the Executive reasonably believes
that such failure to act is likely to be illegal, the Executive can express such
reservations to the Board or directing officer, and the Company shall, at its
expense, engage Company counsel, or mutually agreed upon counsel if requested by
the Executive, to advise as to whether such conduct or failure to act is likely
to be illegal. Subject to the last sentence of Section 4(d) hereof, if any of
the events occur that would entitle the Executive to terminate the Executive’s
employment for Good Reason hereunder and the Executive does not exercise such
right to terminate the Executive’s employment, any such failure shall not
operate to waive the Executive’s right to terminate the Executive’s employment
for that or any subsequent action or actions, whether similar or dissimilar,
that would constitute Good Reason. For purposes of clarity, it is acknowledged
that expiration of the Employment Term shall not be considered “Good Reason”
hereunder.

5. Confidential Information. The Executive understands and acknowledges that
during the Executive’s employment with the Company, the Executive has been and
will be making use of, acquiring or adding to the Company’s Confidential
Information (as defined below). In order to protect the Confidential
Information, the Executive will not, during the Executive’s employment with the
Company or at any time thereafter, in any way utilize any of the Confidential
Information except in connection with the Executive’s employment by the Company.
The Executive will not at any time use any Confidential Information for the
Executive’s own benefit or the benefit of any person except the Company. At the
end of the Executive’s employment with the Company, the Executive will surrender
and return to the Company any and all Confidential Information in the
Executive’s possession or control, as well as any other Company property that is
in the Executive’s possession or control. The Executive acknowledges and agrees
that any breach of this Section 5 would be a material breach of this Agreement.
The term “Confidential Information” shall mean any information that is
confidential and proprietary to the Company, including but not limited to the
following general categories:

(i) trade secrets;

(ii) lists and other information about current and prospective customers;

(iii) plans or strategies for sales, marketing, business development, or system
build-out;

(iv) sales and account records;

(v) prices or pricing strategy or information;

(vi) current and proposed advertising and promotional programs;

(vii) engineering and technical data;

 

8



--------------------------------------------------------------------------------

(viii) the Company’s methods, systems, techniques, procedures, designs,
formulae, inventions and know-how; personnel information;

(ix) legal advice and strategies; and

(x) other information of a similar nature not known or made available to the
public or the Company’s Competitors (as defined in Section 8).

Confidential Information includes any such information that the Executive may
prepare or create during the Executive’s employment with the Company, as well as
such information that has been or may be created or prepared by others. This
promise of confidentiality is in addition to any common law or statutory rights
of the Company to prevent disclosure of its Trade Secrets and/or Confidential
Information.

6. Return of Documents. All writings, records and other documents and things
containing any Confidential Information in the Executive’s custody or possession
shall be the exclusive property of the Company, shall not be copied and/or
removed from the premises of the Company, except in pursuit of the business of
the Company, and shall be delivered to the Company, without retaining any
copies, upon the termination of the Executive’s employment or at any time as
requested by the Company.

7. Reaffirm Obligations. Upon termination of the Executive’s employment with the
Company, the Executive shall, if requested by the Company, reaffirm in writing
Employee’s recognition of the importance of maintaining the confidentiality of
the Company’s proprietary information and trade secrets and reaffirm all of the
obligations set forth in Section 5 of this Agreement.

8. Non-Compete; Non-Solicitation. The Executive agrees that:

(a) while the Executive is employed by the Company, the Executive will not,
directly or indirectly, compete with the business conducted by the Company, and
the Executive will not, directly or indirectly, provide any services to a
Competitor.

(b) For a period of 24 months after the Executive’s employment with the Company
ends for any reason (the “Non-Competition Period”), the Executive will not
compete with the Company by performing or causing to be performed the same or
similar types of duties or services that the Executive performed for the Company
for a Competitor of the Company in any capacity whatsoever, directly or
indirectly, within any city or county of the continental United States in which,
at the time the Executive’s employment with the Company ends, the Company
provides services or products, offers to provide services or products, or has
documented plans to provide or offer to provide services or products within the
Non-Competition Period provided that the Executive has knowledge of those plans
at the time the Executive’s employment with the Company ends (the “Service
Area”). Additionally, the Executive agrees that during the Non-Competition
Period, the Executive will not, directly or indirectly, sell, attempt to sell,
provide or attempt to provide, any wireless or wireline

 

9



--------------------------------------------------------------------------------

telecommunication services, including but not limited to internet services, to
any person or entity who was a customer or an actively sought prospective
customer of the Company, at any time during the Executive’s employment with the
Company. The restrictions set forth above shall immediately terminate and shall
be of no further force or effect in the event of a default by the Company in the
payment of any consideration, if any, to which the Executive is entitled under
Section 8(i) below, which default is not cured within thirty (30) days after
written notice thereof. The Executive acknowledges and agrees that because of
the nature of the Company’s business, the nature of the Executive’s job
responsibilities, and the nature of the Confidential Information and Trade
Secrets of the Company which the Company will give the Executive access to, any
breach of this provision by the Executive would result in the inevitable
disclosure of the Company’s Trade Secrets and Confidential Information to its
direct competitors.

(c) While the Executive is employed by the Company and during the
Non-Competition Period, the Executive will not, directly or indirectly, solicit
or encourage any employee of the Company to terminate employment with the
Company; hire, or cause to be hired, for any employment by a Competitor, any
person who within the preceding 12 month period has been employed by the
Company, or assist any other person, firm, or corporation to do any of the acts
described in this subsection (c).

(d) The Executive acknowledges and agrees that the Company has a legitimate
business interest in preventing him from engaging in activities competitive with
it as described in this Section 8 and that any breach of this Section 8 would
constitute a material breach of this Section 8 and this Agreement.

(e) The Company may notify anyone employing the Executive or evidencing an
intention to employ the Executive during the Non-Competition Period as to the
existence and provisions of this Agreement and may provide such person or
organization a copy of this Agreement. The Executive agrees that the Executive
will provide the Company the identity of any employer the Executive plans to go
to work for during the Non-Competition Period along with the Executive’s
anticipated job title, anticipated job duties with any such employer, and
anticipated start date. The Company will analyze the proposed employment and
make a determination as to whether it would violate this Section 8. If the
Company determines that the proposed employment would not pose an unacceptable
threat to the Company’s interests, the Company will notify the Executive in
writing that it does not object to the employment. The Executive further agrees
to provide a copy of this Agreement to anyone who employs the Executive during
the Non-Competition Period.

(f) The Executive acknowledges and agrees that this Section 8 is intended to
limit the Executive’s right to compete only to the extent necessary to protect
the Company’s legitimate business interest. The Executive acknowledges and
agrees that the Executive will be reasonably able to earn a livelihood without
violating the terms of this Section 8. If any of the provisions of this
Section 8 should ever be deemed to exceed the time, geographic area, or activity
limitations permitted by applicable law, the Executive agrees that such
provisions may be reformed to the maximum time, geographic area and activity
limitations permitted by applicable law, and the Executive authorizes a court or
other trier of fact having jurisdiction to so reform such provisions. In the
event the Executive breaches any of the restrictions or provisions

 

10



--------------------------------------------------------------------------------

set forth in this Section 8, the Executive waives and forfeits any and all
rights to any further benefits under this Agreement, including but not limited
to the consideration set forth in subsection (i) below as well as any additional
payments, compensation, benefits or severance pay he may otherwise be entitled
to receive under this Agreement. Additionally, in the event the Executive
breaches any of the restrictions or provisions set forth in this Section 8, the
Executive agrees to repay the Company for any of the consideration set forth in
subsection (i) below that the Executive received prior to the breach as well as
any additional payments, compensation, benefits or severance pay the Executive
might otherwise have previously received under Section 4(c) of this Agreement.

(g) For purposes of this Section 8, the following definitions will apply:

(i) “Directly or indirectly” as used in this Agreement includes an interest in
or participation in a business as an individual, partner, shareholder, owner,
director, officer, principal, agent, employee, consultant, trustee, lender of
money, or in any other capacity or relation whatsoever. The term includes
actions taken on behalf of the Executive or on behalf of any other person.
“Directly or indirectly” does not include the ownership of less than 5% of the
outstanding shares of any corporation, if such shares are publicly traded in the
over-the-counter market or listed on a national securities exchange.

(ii) “Competitor” as used in this Agreement means any person, firm, association,
partnership, corporation or other entity that competes or attempts to compete
with the Company by providing or offering to provide wireless or wireline
telecommunication services, including but not limited to internet services,
within any city or county in which the Company provides or offers those services
or products.

(h) Notwithstanding any other provision of this Section 8, the Executive will
not be considered to have violated any prohibition against competing with the
Company for engaging in any of the following activities: (1) being employed or
retained by (i) any parent, subsidiary or affiliate organization of any
Competitor where that parent, subsidiary or affiliate organization does not
itself, and the Executive’s employment will not cause the Executive to, compete
or attempt to compete with the Company by providing or offering to provide
wireless or wireline telecommunications services, including but not limited to
internet services, within the Service Area or (ii) any Competitor, directly or
indirectly, so long as Executive’s employment or service does not relate to
working principally within the Service Area or activities that would benefit the
Competitor principally within the Service Area; or (2) working or providing
services within the Service Area so long as the Executive’s employment or
service does not relate to the type of services provided or offered by the
Company within that Service Area or to services for which the Company has
documented plans to provide, offer or supply within that Service Area at the
time of Executive’s termination of employment; or (3) selling or attempting to
sell wireless or wireline telecommunications services, including but not limited
to internet services, so long as the services or products, which the Executive
is selling or attempting to sell to a customer, do not relate to the type of
services or products provided or offered by the Company to such customer or for
which the Company has documented plans to provide, offer or supply to such
customer at the time of Executive’s termination of employment; provided,
however, that the Executive is nevertheless prohibited from: (i) selling,
attempting to sell, and providing or attempting to

 

11



--------------------------------------------------------------------------------

provide, to any person who was a customer, or who was actively sought as a
customer, of the Company at the time of Executive’s termination of employment
any wireless or wireline telecommunications services, including but not limited
to internet services, that are the type of services or products that the Company
sold, attempted to sell or provided or attempted to provide to such customer as
described in (b) above and (ii) soliciting or encouraging any employee of the
Company to terminate employment or taking any other of the prohibited actions as
described in (c) above.

(i) In consideration of the Executive’s undertakings set forth in this Section 8
with respect to periods after termination of employment, but only in the event
that the Executive is entitled to the benefits and payments under Section 4(c)
above, subject to Section 19 below, the Company will pay the Executive an amount
equal to sixty percent (60%) of his Base Salary during the Non-Competition
Period, in such periodic installments, not less frequently than monthly, as his
Base Salary was being paid immediately prior to termination of employment, with
a lump sum payment on the 60th day after termination of the Executive’s
employment equal to the payments the Executive would have received had the
payments commenced immediately following termination of the Executive’s
employment and subsequent installments in equal periodic installments
thereafter, not less frequently than monthly, less any sums which may be
required to be deducted or withheld under applicable provisions of law. In the
event the Executive is not entitled to the benefits and payments under
Section 4(c) above, the Company will not pay Executive any of the consideration
set forth in this Section 8(i).

(j) In the event the Executive breaches any of the restrictions or provisions
set forth in this Section 8, the Executive waives and forfeits any and all
rights to any further payments under subsection (i) or otherwise under this
Agreement. This waiver and forfeiture shall be effective even in the event a
court refuses to enforce the restrictions set forth in this Section 8.

9. Representations. The Executive represents and warrants to the Company that
the execution, delivery and performance of this Agreement by the Executive does
not conflict with, or result in the breach by the Executive or violation by the
Executive of, any other agreement to which the Executive is a party or by which
the Executive is bound. The Executive hereby agrees to indemnify the Company,
its officers, directors and shareholders and hold them harmless from and against
any liability (including, without limitation, reasonable attorneys’ fees and
expenses) which they may at any time suffer or incur arising out of or relating
to any breach of an agreement, representation or warranty made by the Executive
herein. The Company represents and warrants that this Agreement and the
transactions contemplated hereby have been duly authorized by the Company by all
necessary corporate and shareholder action, and that the execution, delivery and
performance of this Agreement by the Company does not conflict with, or result
in the breach or violation by the Company of, its Certificate of Incorporation,
Articles of Incorporation or Bylaws or any other agreement to which the Company
is a party or by which it is bound. The Company hereby agrees to indemnify the
Executive and hold the Executive harmless from and against any liability
(including, without limitation, reasonable attorneys’ fees and expenses) which
the Executive may at any time suffer or incur arising out of or relating to any
breach of an agreement, representation or warranty made by the Company herein.
Any payments to be made hereunder by one party to the other shall be made as
soon as administratively practicable (and within sixty (60) days) after the
final settlement or resolution of the claim or dispute for which the payments
are required.

 

12



--------------------------------------------------------------------------------

10. Remedies. The parties hereto agree that the Company would suffer irreparable
harm from a breach by the Executive of any of the covenants or agreements
contained herein. Therefore, in the event of the actual or threatened breach by
the Executive of any of the provisions of this Agreement, the Company may, in
addition and supplementary to other rights and remedies existing in its favor,
apply to any court of law or equity of competent jurisdiction for specific
performance and/or injunctive or other relief in order to enforce or prevent any
violation of the provisions hereof. The Executive agrees that if a lawsuit or
other proceeding is brought to enforce the terms of this Agreement or determine
the validity of its terms and the Company prevails, the Company will be entitled
to recover from the Executive its reasonable attorneys’ fees and court costs.
The Executive agrees that these provisions are reasonable.

11. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Company and its affiliates and their successors and assigns,
and shall be binding upon and inure to the benefit of the Executive and the
Executive’s legal representatives and assigns, provided that in no event shall
the Executive’s obligations to perform services for the Company and its
affiliates be delegated or transferred by the Executive. The Company may assign
or transfer its rights hereunder to a successor corporation in the event of a
merger, consolidation or transfer or sale of all or substantially all of the
assets of the Company or of the Company’s business (provided, however, that no
such assignment or transfer shall have the effect of relieving the Company of
any liability to the Executive hereunder or under any other agreement or
document contemplated herein), but only if such assignment or transfer does not
result in employment terms, conditions, duties or responsibilities which are or
may be materially different than the terms, conditions, duties or
responsibilities of the Executive hereunder. If the Company assigns or transfers
its rights under this Agreement to a successor corporation, the Executive’s
obligations under Section 8 of this Agreement will be construed and enforceable
with respect to the business and geographic scope of the Company only and will
not be construed or enforceable with respect to the business and geographic
scope of any successor corporation to which the Company’s rights may be assigned
or transferred to the extent such business or geographic scope is greater than
that of the Company at the time of such assignment or transfer. The Executive
may not transfer or assign the Executive’s rights and obligations under this
Agreement.

12. Modification or Waiver. No amendment, modification, waiver, termination or
cancellation of this Agreement shall be binding or effective for any purpose
unless it is made in a writing signed by the party against whom enforcement of
such amendment, modification, waiver, termination or cancellation is sought. No
course of dealing between or among the parties to this Agreement shall be deemed
to affect or to modify, amend or discharge any provision or term of this
Agreement. No delay on the part of the Company or the Executive in the exercise
of any of their respective rights or remedies shall operate as a waiver thereof,
and no single or partial exercise by the Company or the Executive of any such
right or remedy shall preclude other or further exercises thereof. A waiver of a
right or remedy on any one occasion shall not be construed as a bar to or waiver
of any such right or remedy on any other occasion.

 

13



--------------------------------------------------------------------------------

13. Governing Law; Jurisdiction. This Agreement and all rights, remedies and
obligations hereunder, including, but not limited to, matters of construction,
validity and performance shall be governed by the laws of the Commonwealth of
Virginia without regard to its conflict of laws principles or rules. To the full
extent lawful, each of the Company and the Executive hereby consents irrevocably
to personal jurisdiction, service and venue in connection with any claim or
controversy arising out of this Agreement in the courts of the Commonwealth of
Virginia located in Waynesboro, Virginia, and in the federal courts in the
Western District of Virginia.

14. Excise Taxes.

(a) If any payment or distribution by the Company or any affiliate to or for the
benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise pursuant to
or by reason of any other agreement, policy, plan, program or arrangement,
including without limitation any stock option, stock appreciation right or
similar right, or the lapse or termination of any restriction on or the vesting
or exercisability of any of the foregoing (a “Payment”), would be subject to the
excise tax imposed by Code Section 4999 or to any similar tax imposed by state
or local law, or any interest or penalties with respect to such tax (such tax or
taxes, together with any such interest and penalties, being hereafter
collectively referred to as the “Excise Tax”), then the benefits payable or
provided under this Agreement (or other Payments as described above) shall be
reduced (but not in excess of the amount of the benefits payable or provided
under this Agreement) if, and only to the extent that, such reduction will allow
the Executive to receive a greater Net After Tax Amount than such Executive
would receive absent such reduction.

(b) The Accounting Firm (as defined below) will first determine the amount of
any Parachute Payments (as defined below) that are payable to the Executive. The
Accounting Firm also will determine the Net After Tax Amount attributable to the
Executive’s total Parachute Payments.

(c) The Accounting Firm will next determine the largest amount of payments that
may be made to the Executive without subjecting the Executive to the Excise Tax
(the “Capped Payments”). Thereafter, the Accounting Firm will determine the Net
After Tax Amount attributable to the Capped Payments.

(d) The Executive then will receive the total Parachute Payments or the total
Capped Payments, whichever provides the Executive with the higher Net After Tax
Amount; however, if the reductions imposed under this Section 14 are in excess
of the amount of benefits payable or provided under this Agreement, then the
total Parachute Payments will be adjusted by first reducing, on a pro rata
basis, the amount of any noncash or cash benefits under this Agreement, then
noncash or cash benefits under any other plan, agreement or arrangement, then
any cash payments under this Agreement and finally any cash payments under any
other plan agreement or arrangement. The Accounting Firm will notify the
Executive and the Company if it determines that the Parachute Payments must be
reduced and will send the Executive and the Company a copy of its detailed
calculations supporting that determination.

 

14



--------------------------------------------------------------------------------

(e) As a result of the uncertainty in the application of Code Sections 280G and
4999 at the time that the Accounting Firm makes its determinations under this
Section 14, it is possible that the Executive will have received Parachute
Payments or Capped Payments in excess of the amount that should have been paid
or distributed (“Overpayments”), or that additional Parachute Payments or Capped
Payments should be paid or distributed to the Executive (“Underpayments”). If
the Accounting Firm determines, based on either the assertion of a deficiency by
the Internal Revenue Service against the Company or the Executive, which
assertion the Accounting Firm believes has a high probability of success or
controlling precedent or substantial authority, that an Overpayment has been
made, that Overpayment may, at the Executive’s discretion, be treated for all
purposes as a loan ab initio that the Executive must repay to the Company
immediately together with interest at the applicable Federal rate under Code
Section 7872; provided, however, that no loan will be deemed to have been made
and no amount will be payable by the Executive to the Company unless, and then
only to the extent that, the deemed loan and payment would either reduce the
amount on which the Executive is subject to tax under Code Section 4999 or
generate a refund of tax imposed under Code Section 4999 and the Executive will
receive a greater Net After Tax Amount than such Executive would otherwise
receive. If the Accounting Firm determines, based upon controlling precedent or
substantial authority, that an Underpayment has occurred, the Accounting Firm
will notify the Executive and the Company of that determination and the amount
of that Underpayment will be paid to the Executive promptly by the Company after
such determination.

(f) For purposes of this Section 14, the following terms shall have their
respective meanings:

(i) “Accounting Firm” means the independent accounting firm currently engaged by
the Company, or a mutually agreed upon independent accounting firm if requested
by the Executive; and

(ii) “Net After Tax Amount” means the amount of any Parachute Payments or Capped
Payments, as applicable, net of taxes imposed under Code Sections 1, 3101
(b) and 4999 and any State or local income taxes applicable to the Executive on
the date of payment. The determination of the Net After Tax Amount shall be made
using the highest combined effective rate imposed by the foregoing taxes on
income of the same character as the Parachute Payments or Capped Payments, as
applicable, in effect on the date of payment.

(iii) “Parachute Payment” means a payment that is described in Code
Section 280G(b)(2), determined in accordance with Code Section 280G and the
regulations promulgated or proposed thereunder.

(g) The fees and expenses of the Accounting Firm for its services in connection
with the determinations and calculations contemplated by the preceding
subsections shall be borne by the Company.

(h) The Company and the Executive shall each provide the Accounting Firm access
to and copies of any books, records and documents in the possession of the
Company or the Executive, as the case may be, reasonably requested by the
Accounting Firm, and otherwise

 

15



--------------------------------------------------------------------------------

cooperate with the Accounting Firm in connection with the preparation and
issuance of the determinations and calculations contemplated by the preceding
subsections. Any determination by the Accounting Firm shall be binding upon the
Company and the Executive.

15. Severability. Whenever possible each provision and term of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision or term of this Agreement shall be held to
be prohibited by or invalid under such applicable law, then such provision or
term shall be ineffective only to the extent of such prohibition or invalidity,
without invalidating or affecting in any manner whatsoever the remainder of such
provisions or term or the remaining provisions or terms of this Agreement. If
any provision contained in Sections 5 or 8 of this Agreement shall for any
reason be held to be excessively broad or unreasonable as to time, territory, or
interest to be protected, a court is hereby empowered and requested to construe
such provision by narrowing it so as to make it reasonable and enforceable to
the extent provided under applicable law.

16. Counterparts. This Agreement may be executed in separate counterparts, each
of which is deemed to be an original and all of which taken together constitute
one and the same Agreement.

17. Headings. The headings of the Sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part hereof and shall
not affect the construction or interpretation of this Agreement.

18. Entire Agreement. This Agreement (together with all documents and
instruments referred to herein) constitutes the entire agreement, and supersedes
all other prior agreements and undertakings, both written and oral, among the
parties with respect to the subject matter hereof, including any employment or
management continuity agreement under which the Executive hereby agrees to waive
all rights and which is hereby terminated.

19. Nonqualified Deferred Compensation Omnibus Provision. It is intended that
any payment or benefit which is provided pursuant to or in connection with this
Agreement which is considered to be deferred compensation subject to
Section 409A of the Code shall be paid and provided in a manner, and at such
time, including without limitation, payment and provision of benefits only in
connection with the occurrence of a permissible payment event contained in
Section 409A of the Code (e.g., death, disability, separation from service from
the Company and its affiliates as defined for purposes of Section 409A of the
Code), and in such form, as complies with the applicable requirements of
Section 409A of the Code to avoid the unfavorable tax consequences provided
therein for non-compliance. In connection with effecting such compliance with
Section 409A of the Code, the following shall apply:

(a) Neither the Executive nor the Company shall take any action to accelerate or
delay the payment of any monies and/or provision of any benefits in any matter
which would not be in compliance with Section 409A of the Code (including any
transition or grandfather rules thereunder).

 

16



--------------------------------------------------------------------------------

(b) If the Executive is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, any payment or provision of benefits in
connection with the Executive’s separation from service (as determined for
purposes of Section 409A of the Code) shall not be made until six months after
the Executive’s separation from service (the “409A Deferral Period”). In the
event such payments are otherwise due to be made in installments or periodically
during the 409A Deferral Period, the payments which would otherwise have been
made in the 409A Deferral Period shall be accumulated and paid in a lump sum as
soon as the 409A Deferral Period ends, and the balance of the payments shall be
made as otherwise scheduled. In the event benefits are required to be deferred,
any such benefits may be provided during the 409A Deferral Period at the
Executive’s expense, with the Executive having the right to reimbursement from
the Company as soon as the 409A Deferral Period ends, and the balance of the
benefits shall be provided as otherwise scheduled.

(c) For purposes of this Agreement, all rights to payments and benefits
hereunder shall be treated as rights to receive a series of separate payments
and benefits to the fullest extent allowed by Section 409A of the Code.

(d) For purposes of determining time of (but not entitlement to) the payment or
provision of deferred compensation under this Agreement under Section 409A of
the Code in connection with the Executive’s termination of employment,
termination of employment will be read to mean a “separation from service”
within the meaning of Section 409A of the Code where it is reasonably
anticipated that no further services would be performed after that date or that
the level of bona fide services the Executive would perform after that date
(whether as an employee or independent contractor) would permanently decrease to
no more than twenty percent (20%) of the average level of bona fide services
performed over the immediately preceding thirty-six (36) month period.

(e) For purposes of this Agreement, a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code shall be determined on the basis of the
applicable twelve-month period ending on the specified employee identification
date designated by the Company consistently for purposes of this Agreement and
similar agreements or, if no such designation is made, based on the default
rules and regulations under Section 409A(a)(2)(B)(i) of the Code.

(f) Notwithstanding any of the provisions of this Agreement, the Company shall
not be liable to the Executive if any payment or benefit which is to be provided
pursuant to this Agreement and which is considered deferred compensation subject
to Section 409A of the Code otherwise fails to comply with, or be exempt from,
the requirements of Section 409A of the Code.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

NTELOS Holdings Corp. By:   /s/  James S. Quarforth   James S. Quarforth   Chief
Executive Officer, President and Chairman of the Board of Directors NTELOS Inc.
By:   /s/  James S. Quarforth   James S. Quarforth   Chief Executive Officer,
President and Chairman of the Board of Directors Executive By:   /s/  Carl A.
Rosberg   Carl A. Rosberg

 

18